EXHIBIT 10.1

 

FOURTEENTH AMENDMENT TO FOURTH AMENDED AND

RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS FOURTEENTH AMENDMENT TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (the “Amendment”) is made this 15th day of August, 2005, by
and among WinCup Holdings, Inc., Radnor Chemical Corporation, StyroChem U.S.,
Ltd., Radnor Holdings Corporation (“Radnor”), Radnor Delaware II, Inc.,
StyroChem Delaware, Inc., WinCup Texas, Ltd., StyroChem GP, L.L.C., StyroChem
LP, L.L.C., WinCup GP, L.L.C., and WinCup LP, L.L.C. (each individually a
“Borrower” and collectively, “Borrowers”), and PNC Bank, National Association
(“PNC”), as Lead Arranger and Administrative Agent (defined below), Fleet
Capital Corporation (“Fleet”), as Documentation Agent (defined below) and
Lenders (defined below).

 

BACKGROUND

 

A. On December 26, 2001, Borrowers, the financial institutions which are now or
which hereafter become a party thereto (individually, a “Lender” and
collectively, the “Lenders”), and PNC, as agent for Lenders (PNC in such
capacity, the “Agent”) entered into a certain Fourth Amended and Restated
Revolving Credit and Security Agreement (as amended, modified, renewed,
extended, replaced or substituted from time to time, the “Loan Agreement”) to
reflect certain financing arrangements between the parties thereto. The Loan
Agreement and all other documents executed in connection therewith are
collectively referred to as the “Existing Financing Agreements.” All capitalized
terms not otherwise defined herein shall have the meaning ascribed thereto in
the Loan Agreement. In the case of a direct conflict between the provisions of
the Loan Agreement and the provisions of this Amendment, the provisions hereof
shall prevail.

 

B. Borrowers, Agent and Lenders modified certain definitions, terms and
conditions contained in the Loan Agreement pursuant to that (i) certain First
Amendment to Revolving Credit and Security Agreement dated February 4, 2002 to
facilitate the execution of a Commitment Transfer Supplement by and between
Lenders and Fleet Capital Corporation, (ii) certain Letter Agreement, dated as
of March 21, 2002, among Borrowers, Agent and Lenders, (iii) certain Second
Amendment to Revolving Credit, Term Loan and Security Agreement dated March 5,
2003, (iv) certain Third Amendment to Revolving Credit, Term Loan and Security
Agreement dated August 1, 2003, (v) certain Fourth Amendment to Revolving
Credit, Term Loan and Security Agreement dated September 12, 2003, (vi) certain
Fifth Amendment to Revolving Credit, Term Loan and Security Agreement dated
October 27, 2003, (vii) certain Sixth Amendment to Revolving Credit, Term Loan
and Security Agreement dated November 17, 2003, (viii) certain Seventh Amendment
to Revolving Credit, Term Loan and Security Agreement dated March 12, 2004,
(ix) certain Eighth Amendment to Revolving Credit, Term Loan and Security
Agreement dated April 27, 2004, (x) certain Ninth Amendment to Revolving Credit
and Security Agreement dated September 27, 2004, (xi) certain Tenth Amendment to
Fourth Amended and Restated Revolving Credit and Security Agreement dated
February 15, 2005, (xii) certain Eleventh Amendment to Fourth Amended and
Restated Revolving Credit and Security Agreement dated March 30, 2005,
(xiii) certain Twelfth Amendment to Fourth



--------------------------------------------------------------------------------

Amended and Restated Revolving Credit and Security Agreement dated April 8,
2005; (xiv) certain Letter Agreement, dated as of May 5, 2005, among Borrowers,
Agent and Lenders; and (xv) certain Thirteenth Amendment to Fourth Amended and
Restated Revolving Credit and Security Agreement dated June 13, 2005.

 

C. The Borrowers have requested and the Agent has agreed to modify certain
definitions, terms and conditions in the Loan Agreement.

 

D. The parties have agreed, subject to the terms and conditions of this
Amendment, to modify and amend the Existing Financing Agreements.

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1. Upon the Effective Date, the Loan Agreement shall be amended as follows:

 

(i) The definitions of “Contract Rate”, “Fixed Charge Coverage Ratio” and
“Revolving Interest Rate” contained in Section I shall be deleted in their
entirety and replaced as follows:

 

“Contract Rate” shall mean the Revolving Interest Rate.

 

“Fixed Charge Coverage Ratio” for any period shall mean with respect to any
fiscal period the ratio of (a) EBITDA minus unfinanced capital expenditures and
all distributions and dividends made during such period to (b) all Debt Payments
made during such period. For purposes of this calculation, (i) amounts received
by Lenders during any quarter, and from the end of such quarter to the date on
which financial statements for such quarter are delivered to the Lenders
pursuant to Section 9.8 hereof, from one or more Capital Events and applied to
reduce Revolving Advances not to exceed the amount of such unfinanced capital
expenditures, shall reduce the amount of unfinanced capital expenditures
subtracted from EBITDA for such quarter and, without double counting, for any
subsequent quarter, and (ii) Borrowers shall be entitled to allocate up to
$14,000,000 against unfinanced capital expenditures for fiscal year 2005 from
proceeds received from one or more Capital Events. Borrowers shall be permitted
to allocate towards unfunded capital expenditures for fiscal years 2005 and 2006
an additional amount up to the amount of proceeds received in connection with
one or more Capital Events occurring after August 1, 2005 not to exceed
$20,000,000.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
Alternate Base Rate plus fifty (50) basis points with respect to Advances that
are Domestic Rate Loans or (b) the sum of the Eurodollar Rate plus the
Applicable Margin with respect to Advances that are Eurodollar Rate Loans.

 

2



--------------------------------------------------------------------------------

(ii) Section 6.5 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

 

6.5. Fixed Charge Coverage Ratio for Radnor on a Consolidated Basis. Cause to be
maintained a Fixed Charge Coverage Ratio for Radnor on a Consolidated Basis to
be calculated at the end of each fiscal quarter, based on the most recent:
(i) two fiscal quarters then ended with respect to the test period ending
June 30, 2005; (ii) three fiscal quarters then ended with respect to the test
period ending September 30, 2005; and (iii) most recent four fiscal quarters
then ended with respect to the test period ending December 31, 2005 and for each
test period thereafter (for purposes of calculating the Fixed Charge Coverage
Ratio, the amount of interest expense attributable to the Senior Notes shall be
equal to one-quarter of the annual interest expense for each quarter included in
the test period) equal to or greater than the amounts set forth below for the
periods set forth below:

 

Period  

--------------------------------------------------------------------------------

  

Fixed Charge Coverage Ratio      

--------------------------------------------------------------------------------

June 30, 2005

   .63 to 1.00; and

September 30, 2005

   .85 to 1.00;

December 31, 2005

   1.00 to 1.00;

March 31, 2006

   1.00 to 1.00;

June 30, 2006

   1.05 to 1.00; and

September 30, 2006

each quarter thereafter

   1.15 to 1.00.

 

(iii) Section 6.6 shall be deleted in its entirety and replaced as follows:

 

6.6. Funded Debt to EBITDA Ratio. Cause to be maintained a Funded Debt to EBITDA
Ratio for Radnor on a Consolidated Basis to be calculated at the end of each
fiscal quarter, based on the most recent: (i) three fiscal quarters then ended
annualized with respect to the test period ending September 30, 2005; and
(ii) most recent four fiscal quarters then ended with respect to the test period
ending December 31, 2005 and for each test period thereafter not greater than
the amounts set forth below for the periods set forth below:

 

Period  

--------------------------------------------------------------------------------

  

Funded Debt to EBITDA Ratio      

--------------------------------------------------------------------------------

June 30, 2005

   NA

September 30, 2005

   8.80 to 1.00;

December 31, 2005

   7.40 to 1.00

March 31, 2006

   6.60 to 1.00;

June 30, 2006

   5.50 to 1.00;

September 30, 2006

   5.00 to 1.00;

December 31, 2006

   4.50 to 1.00; and

March 31, 2007 and each

quarter thereafter

   3.75 to 1.00.

 

3



--------------------------------------------------------------------------------

(iv) Section 7.6 shall be deleted and replaced as follows:

 

7.6 Capital Expenditures. Purchase or make any expenditure for fixed or capital
assets (including capitalized leases) in an amount in excess of (i) $20,000,000
(or $30,000,000 in the event that Borrowers repay outstanding Advances by an
amount not less than $20,000,000 from the proceeds of one or more Capital Events
occurring after August 1, 2005) during fiscal year ending December 31, 2005 with
respect to Radnor on a Consolidated Basis, (ii) $25,000,000 during fiscal year
ending December 31, 2006 with respect to Radnor on a Consolidated Basis and
(iii) $20,000,000 during any fiscal year thereafter with respect to Radnor on a
Consolidated Basis.

 

(v) Section 7.17 shall be deleted and replaced as follows:

 

7.17. Senior Notes. At any time, directly or indirectly, pay, prepay,
repurchase, redeem, retire or otherwise acquire or make any payments on account
of any principal of, interest on or premium payable in connection with the
repayment or redemption of the Senior Notes, or permit any Subsidiary or any
Affiliate to, at any time, directly or indirectly, pay, prepay, repurchase,
redeem, retire or otherwise acquire or make any payments on account of any
principal of, interest on or premium payable in connection with the repayment or
redemption of the Senior Notes, except that Radnor, any Subsidiary or any
Affiliate may pay all regularly scheduled payments of interest on the Senior
Notes and principal thereof at maturity, so long as no Event of Default has
occurred and is continuing and after giving effect to such payment Borrowers’
Undrawn Availability is not less than $10,000,000.

 

2. Additional Secured Notes. Notwithstanding Sections 7.2 (Creation of Liens)
and Section 7.8 (Indebtedness) of the Loan Agreement, Radnor shall be permitted
to issue up to an additional $30,000,000 of Secured Notes pursuant to the
Secured Indenture and any supplement thereto.

 

3. Transfer of Intangibles. Anything else to the contrary in the Existing
Financing Agreements notwithstanding, Borrowers shall be permitted to sell
know-how and trademarks used in connection with the manufacture and sale of
StyroChem products to StyroChem Canada, Ltd. and to StyroChem Finland Oy;
provided that, (i) prior to such sale, Borrowers deliver to Agent an appraisal
(“Appraisal”), in form and substance satisfactory to Agent, which evidences that
the sale price of such know-how or trademark is equivalent to the fair market
value of such asset, (ii) Borrowers receive cash proceeds in an amount equal to
the fair market value of any such know-how or trademark as evidenced by the
Appraisal, (iii) such know-how or trademark remains subject to any Liens in
favor of Agent and Lenders, (iv) the use of such know-how and trademarks by
StyroChem Canada, Ltd. shall be limited geographically solely to Canada, (v) the
use of such know-how and trademarks by StyroChem Finland Oy shall be limited
geographically solely to Europe, (vi) the Borrowers shall retain all rights to
use such know-how and trademarks, and (vii) all proceeds of such sale shall be
paid to the Agent to be applied to reduce outstanding Advances.

 

4



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Borrower hereby:

 

(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that all are true and correct as of the date hereof;

 

(b) reaffirms all of the covenants contained in the Loan Agreement, as amended
hereby, and covenants to abide thereby until all Advances, Obligations and other
liabilities of Borrowers to Agent and Lenders, of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;

 

(c) represents and warrants that no Default or Event of Default has occurred and
is continuing under any of the Existing Financing Agreements;

 

(d) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate, partnership or limited
liability company action, as applicable, and that the officers executing this
Amendment on its behalf were similarly authorized and empowered, and that this
Amendment does not contravene any provisions of its organizational documents or
of any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms.

 

5. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon satisfaction of the following conditions precedent (the
“Effective Date”) (all documents to be in form and substance satisfactory to
Agent and Agent’s counsel):

 

(a) Agent shall have received a fully executed copy of this Amendment;

 

(b) Agent shall have received all fees which are due and payable to Agent or to
the Lenders as required by the Loan Agreement, this Amendment or any fee letter
entered into by Borrowers and Agent and/or Lenders; and

 

(c) Agent shall have received all other documents, agreements or information as
required by Agent in its sole discretion.

 

6. Further Assurances and Affirmative Covenants. Each Borrower hereby agrees to
take all such actions and to execute and/or deliver to Agent and Lenders all
such documents, assignments, financing statements and other documents, as Agent
and Lenders may reasonably require from time to time, to effectuate and
implement the purposes of this Amendment.

 

7. Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

5



--------------------------------------------------------------------------------

8. Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement and all other of the Existing
Financing Agreements are hereby reaffirmed and shall continue in full force and
effect as therein written.

 

9. Miscellaneous.

 

(a) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

 

(b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

 

(d) Governing Law. The terms and conditions of this Amendment shall be governed
by the laws of the Commonwealth of Pennsylvania.

 

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by facsimile, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

(f) Effective Date. This Amendment shall be effective as of June 30, 2005.

 

[SIGNATURES TO FOLLOW ON SEPARATE PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

RADNOR CHEMICAL CORPORATION

STYROCHEM DELAWARE, INC.

RADNOR DELAWARE II, INC.

STYROCHEM GP, LLC

    By:  

Radnor Chemical Corporation,

its Sole Member

STYROCHEM LP, LLC     By:  

Radnor Chemical Corporation,

its Sole Member

STYROCHEM U.S., LTD.,     By:   StyroChem GP, LLC, its General Partner       By:
 

Radnor Chemical Corporation,

its Sole Member

By:   /s/ R. Radcliffe Hastings     R. Radcliffe Hastings, Executive Vice
President

 

RADNOR HOLDINGS CORPORATION

WINCUP HOLDINGS, INC.

WINCUP GP, LLC

    By:  

WinCup Holdings, Inc.,

its Sole Member

WINCUP LP, LLC     By:  

WinCup Holdings, Inc.

its Sole Member

WINCUP TEXAS, LTD.     By:  

WinCup GP, LLC

its General Partner

      By:  

WinCup Holdings, Inc.

its Sole Member

By:   /s/ R. Radcliffe Hastings     R. Radcliffe Hastings, Executive Vice
President

 

(Signature Page to Fourteenth Amendment)

 

S-1



--------------------------------------------------------------------------------

Agents:

PNC BANK, NATIONAL ASSOCIATION,

as Lead Arranger and Administrative Agent

By:   /s/ Janeann Fehrle     Janeann Fehrle     Vice President and Team Leader

 

FLEET CAPITAL CORPORATION,

as Documentation Agent

By:   /s/ Robert Anchundia Name:   Robert Anchundia Title:   Vice President

 

Lenders:

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Janeann Fehrle     Janeann Fehrle     Vice President and Team Leader
Commitment Percentage: 33.33333332%

 

FLEET CAPITAL CORPORATION,

as Lender

By:   /s/ Robert Anchundia Name:   Robert Anchundia Title:   Vice President
Commitment Percentage: 27.7777777867%

 

(Signature Page to Fourteenth Amendment)

 

S-2



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, LLC,

as Lender

By:   /s/ Ellen T. Cook Name:   Ellen T. Cook Title:   First Vice President
Commitment Percentage: 27.7777777867%

 

FIFTH THIRD BANK,

as Lender

By:   /s/ Donald K. Mitchell Name:   Donald K Mitchell Title:   Vice President
Commitment Percentage: 11.1111111067%

 

(Signature Page to Fourteenth Amendment)

 

S-3